Another phase of this case was before the court on a prior occasion. For opinion, see State v. Williams, 228 Iowa 761, 290 N.W. 106.
The case now comes to us on a clerk's transcript of the record. It appears therefrom that the appellant was indicted for the crime of operating a motor vehicle while intoxicated. He plead not guilty. There was a trial to a jury and a verdict of guilty upon which judgment was pronounced. From the judgment so entered, the defendant has appealed to this court.
In accordance with the statute, we have examined the record and find no error therein. The judgment of the trial court is, therefore, hereby affirmed. — Affirmed.